 

Exhibit 10.173

 

AMD_00243265.0

 

THIS AMENDMENT (this “Amendment”) dated as of May 15, 2018 (the “Amendment
Effective Date”) is made to the Schedules (as defined below) by and between MSCI
Inc. (“MSCI”) and BlackRock Fund Advisors (“Licensee”).  Capitalized terms used
but not defined herein shall have the meanings ascribed to them in each
applicable Schedule, as the case may be.

WHEREAS, MSCI and Licensee entered into (i) the Index License Agreement for
Funds (internal MSCI reference number: IXF_00040) dated as of March 18, 2000
(the “Agreement”) and (ii) the Schedules or Amendments identified in
Attachment 1 hereto (each, a “Schedule” and, collectively, the “Schedules”);

WHEREAS, pursuant to the Schedules, Licensee is authorized to use certain
Indexes as the basis of certain Funds, which Indexes are identified as the
“original Index” in Attachment 1 hereto; and

WHEREAS, on a date which is expected to occur on or about June 1, 2018 (the
“Conversion Date”), Licensee and MSCI wish to replace the “original Index” set
forth in Attachment 1 hereto with the “revised Index” as set forth in Attachment
1 hereto as the basis for certain Funds as detailed in the Schedules.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Schedules as follows:

1.

Commencing on the Conversion Date, each of the Schedules is hereby amended so
that the “original Index” set forth in Attachment 1 hereto shall be deleted and
replaced with the “revised Index” set forth in Attachment 1 hereto.  Licensee
shall provide MSCI with prompt written notice of the date on which the
Conversion Date occurs.

2.

This Amendment amends and operates in conjunction with each applicable
Schedule.  This Amendment, each applicable Schedule and the Agreement constitute
the complete and exclusive statement of the agreement between the parties with
respect to the subject matter hereof and supersede in full all prior proposals
and understandings, oral or written, relating to such subject matter.  To the
extent that the terms of this Amendment conflict with the terms of any
applicable Schedule or the Agreement, the terms of this Amendment shall control.

3.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

4.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto.  A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

MSCI Inc.

 

BlackRock Fund Advisors

By /s/ Alex Gil

 

By /s/ Ruth Weiss

Name Alex Gil

 

Name Ruth Weiss

Title Executive Director

 

Title Managing Director




1

--------------------------------------------------------------------------------

 

AMD_00243265.0

 

Attachment 1

 

 

Ticker

Schedule

original Index

revised Index

internal MSCI ref. #

Date of Schedule

SUSA

SCA_11043

September 1, 2010

MSCI USA ESG Select Index

MSCI USA Extended ESG Select Index

 

ESGU

AMD_00208225.0

June 15, 2016

MSCI USA ESG Focus Index

MSCI USA Extended ESG Focus Index

 

ESGD

AMD_00209563.0

(previous AMD_00200775.0)

July 21, 2016

MSCI EAFE ESG Focus Index

MSCI EAFE Extended ESG Focus Index

ESGE

AMD_00209563.0
(previous AMD_00200775.0)

July 21, 2016

MSCI EM ESG Focus Index

MSCI Emerging Markets Extended ESG Focus Index

 

2